Citation Nr: 0841655	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia, which denied service connection 
for a psychiatric disorder.  In that decision, the RO did not 
specifically address whether the veteran had submitted new 
and material evidence sufficient to reopen the claim; 
however, the Board must independently consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, 
the issue on appeal is characterized as shown on the title 
page of this document. 

In August 2008, the veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of entitlement to service connection for a 
psychiatric disorder, on the merits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating actions dated in April and December 1991, the 
RO denied the veteran's service connection claim for a 
psychiatric/nervous disorder.  The veteran did not appeal 
those determinations.

2.  The veteran filed to reopen the service connection claim 
for a psychiatric disorder in October 2004.

3.  The evidence associated with the claims file subsequent 
to the 1991 rating decisions includes service treatment 
records (STRs) that were not previously of record.  The newly 
received evidence otherwise relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  An unappealed April 1991 rating decision (which was 
followed by a confirmed rating action issued in December 
1991) denying the veteran's service connection claim for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.1103 (2008).

2.  Subsequent to the April 1991 RO decision, new and 
material evidence sufficient to reopen the service connection 
claim for a psychiatric disorder has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran in reopening his 
previously denied claim, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.

In this decision, the Board is reopening the veteran's 
service connection claim for a psychiatric disorder and 
remanding it for further development.  Because the claim is 
being reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  For this reason, no further discussion of VA's 
duties to notify and assist is required.

Legal Analysis

The veteran initially claimed service connection for a 
psychiatric disorder in July 1990.  A review of the record 
indicates that the claim was denied in an April 1991 rating 
decision.  The veteran was notified of the decision and of 
his appellate rights in correspondence dated in April 1991.  
Thereafter, additional evidence was added to the record 
following which the denial of the claim was confirmed in a 
December 1991 rating action.  The April 1991 decision was not 
appealed within one year of the mailing of the decision, and 
represents a final decision.  38 C.F.R. § 20.1103. 

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).  
Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  See 38 C.F.R. § 3.303(d) (2007); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In a decision dated in April 1991, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.  At the time of that decision, the 
evidence of record included limited service treatment records 
(STRs), which reflected that the veteran was seen in July 
1980 at which time an impression of depression was made and 
the veteran received counseling.  The rating decision 
referenced a hospitalization report from Darnall Hospital in 
Fort Hood, Texas, but noted that it was not on file.  The 
file also contained a VA medical evaluation conducted in 
April 1991, at which time a diagnosis of schizophrenia was 
rendered and the examiner opined that the veteran had some 
type of major psychiatric disturbance which manifested during 
military service.  In April 1991, the RO denied the claim 
reasoning that there was no continuity shown between the 
condition treated in 1980 and the psychiatric disorder 
diagnosed in 1991.  The veteran was advised of that decision 
in correspondence issued in April 1991 and was informed of 
his appeal rights.  

In November 1991, the veteran provided private medical 
evidence for the record dated in 1991, which reflected that 
he was being treated for schizoaffective disorder and 
schizotypal personality disorder.  In a confirmed rating 
action issued in December 1991, the RO reviewed this evidence 
and continued the denial of the claim reasoning that the 
evidence did not establish a relationship between the 
veteran's present psychiatric condition and service or any 
condition treated therein.  Ultimately, the April 1991 rating 
action was not appealed and it became final in April 1992.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, in October 2004, the veteran requested to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  Significantly, the evidence added to 
the record subsequent to that time includes additional STRs 
obtained from the NPRC in 2005.  This evidence includes a 
September 1980 hospitalization report from Darnall Hospital 
in Fort Hood, Texas, reflecting that the veteran was treated 
during service for adjustment reaction manifested by symptoms 
including agitated depression and suicidal preoccupation.  
The Board notes that, if at any time after the VA issues a 
decision on a claim, VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  38 
C.F.R. § 3.156(c).  Accordingly, on this basis alone, 
reopening of the claim is warranted.  

In addition, the newly received evidence also includes a 
private medical statement of Dr. D., dated in August 2008, 
indicating that the veteran was being treated for a condition 
diagnosed as bipolar illness, and that based upon review of 
the clinical records dated in September 1980, his mood 
disorder probably started at that time.  To the extent that 
this statement represents a possibility that there may be an 
etiological link between manifestations treated during 
service and a currently diagnosed psychiatric disorder, or 
indications of chronicity of symptomatology since service, 
this represents new and material evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  (The Board observes that this evidence 
was offered for the record without a waiver.  However, as it 
assists in providing a basis for the limited purposes of 
granting the reopening the claim, the Board finds that 
consideration of this evidence in conjunction with this 
appeal is not prejudicial to the veteran.  See 38 C.F.R. 
§§ 19.37, 20.1304.)

The additional evidence received since the April 1991 rating 
decision includes relevant STRs not previously of record.  In 
any case, other newly received evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the service connection 
claim for a psychiatric disorder is reopened.

ORDER

New and material evidence having been received; the service 
connection claim for a psychiatric disorder is reopened.  To 
this extent only, the appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the merits of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996) (Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994). 38 U.S.C.A. § 5107(a).

In view of the determination that the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The evidence of record includes current diagnoses of bipolar 
illness (2008) and schizo-affective disorder (August 2005).  
It also includes a hospitalization report dated in September 
1980 (during service), which reflects that the veteran 
underwent inpatient treatment for adjustment reaction 
manifested by symptoms including agitated depression and 
suicidal preoccupation.  Also on file is a private medical 
statement dated in August 2008 which suggests that there may 
be an etiological link between manifestations treated during 
service and a currently diagnosed psychiatric disorder, or 
indications of chronicity of (psychiatric) symptomatology 
since service.  As the record as it stands is not entirely 
clear as to the nature of the veteran's currently manifested 
condition or its relationship to service, a VA examination is 
warranted in this case.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of psychiatric treatment relating 
to the veteran.  This specifically 
includes any private treatment records 
available from Dr. D., who provided 
medical statements in March 2006 and 
August 2008.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  After any additional evidence has been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination to determine 
the nature, onset and etiology of any 
diagnosed psychiatric disorder found to be 
present.

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine whether the 
veteran suffers from a psychiatric 
disorder.  If the veteran is deemed to 
suffer from a diagnosed psychiatric 
disorder, the examiner should offer and 
opinion as to whether it is at least as 
likely as not (that is, at least a 50-50 
degree of probability) that such diagnosed 
psychiatric disorder, had its onset in 
service or during the first post-service 
year or is otherwise etiologically related 
to service.  In providing an opinion on 
this matter, the examiner should 
acknowledge and discuss the veteran's in-
service treatment, as well as the post-
service diagnoses made and opinions which 
have been provided.  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  When the development requested has 
been completed, the claim should be review 
on the merits by the RO, to include 
consideration of all evidence added to the 
file since the issuance of the most recent 
SSOC in April 2006.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


